[Cite as State v. Foster, 2018-Ohio-4561.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :      CASE NO. CA2017-07-108

                                                   :         AMENDED DECISION
    - vs -                                                     ON REOPENING
                                                   :            11/13/2018

RODNEY DWAYNE FOSTER,                              :

        Defendant-Appellant.                       :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2016-01-0083



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Rodney Dwayne Foster, #A726786, London Correctional Institution, 1580 State Route 56
SW, London, Ohio 43140, defendant-appellant, pro se



        Per Curiam.

        {¶ 1} This cause is before the court after the appeal was reopened pursuant to an

App.R. 26(B) application filed by appellant. Appellant's application to reopen was granted on

the basis that appellant was not informed that he could file a pro se brief after his counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967).

        {¶ 2}     Appellant has now filed a pro se brief and the case has been considered upon
                                                                        Butler CA2017-07-108

a notice of appeal, the transcript of the docket and journal entries, the transcript of

proceedings and original papers from the Butler County Court of Common Pleas, and upon a

no error brief previously filed by appellant's counsel and appellant's pro se brief.

         {¶ 3} Appellant's pro se brief raises four assignments of error pertaining to

ineffectiveness of trial counsel, ineffectiveness of appellate counsel, withholding of

exculpatory evidence by the prosecutor, and appellant's lack of culpability in the victim's

death.

         {¶ 4} We have accordingly examined the record and considered the arguments

raised in counsel's brief and in appellant's pro se brief and find no error prejudicial to

appellant's rights in the proceedings in the trial court. Therefore, this appeal is dismissed for

the reason that it is wholly frivolous.


         S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.




                                              -2-